PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,142
Filing Date: 14 Jun 2018
Appellant(s): Allaway et al.



__________________
Kimberly S. Jordahl
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 1/6/2021 and the advisory action of 10/6/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation. All claims are directed to a statutory category, i.e. a process (claims 1-6) (Step 1: YES).
Claim 1 recites a method of screening a foodstuff wherein an increase in endogenous margaric acid levels post-prandially is indicative of a foodstuff effect to prevent or reduce the risk of coronary heart disease, type 2 diabetes and/or inflammation. Therefore the claim is directed towards an abstract idea, and more specifically to the abstract idea group of a mental process since claim 1 relates to using a mental process to compare/judge margaric acid levels in order to indicate a risk level 
The judicial exception (of an abstract idea) is not integrated into a practical application. In particular, the claim recites ‘additional elements’ which are the steps performed before and after the recited abstract ideas. However, the steps before the abstract ideas are performed in order to gather data necessary to perform the comparison/indication step. Thus these steps do not add a meaningful limitation since these steps are insignificant pre-solution activity. In addition, claim 1 recites “preparing a foodstuff” prior to this comparison/indication step and it is noted that such a preparation step with no further details detailing how the foodstuff is prepared to have the specific components (having one or more of aspartic acid, serine, glutamic acid, glycine, alanine and proline, and ii) one or more of myristic acid, palmitic acid, stearic acid, palmitoleic acid, oleic acid and linolenic acid wherein foodstuff for cats having these compounds is known in the art, as evidenced by Sunvold et al below) , the foodstuff further comprising a protein to fat ratio of 1:0.27 to 1:0.63 on a gram:gram basis, wherein this protein to fat ratio is known from Hewson-Hughes et al as detailed below) simply relates to making or preparing the foodstuff by someone (such as the cat owner), which does not impose an additional meaningful limit (on how the foodstuff is prepared or combined) on claim 1. Accordingly, these steps are ‘additional elements’ which do not integrate the abstract ideas into a practical application. Therefore these ‘additional elements’ (which are the steps of preparing a foodstuff, feeding a cat the foodstuff and measuring the level of margaric acid) of claim 1 do not integrate the abstract ideas (the comparison/indication steps) into a practical application because they do not impose meaningful limits on practicing the abstract ideas (Step 2B: NO). 
Furthermore, the courts have found that limitations adding insignificant extrasolution activity to the judicial exception, such as mere data gathering (such as the step of measuring the level of margaric acid, obtained after feeding a cat a foodstuff) or the preparation step (discussed above) in conjunction with a law of nature or abstract 

   Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hewson-Hughes et al (US PGPub 2014/0044825) in view of Jenkins et al (“A Review of Odd-Chain Fatty Acid Metabolism and the Role of Pentadecanoic Acid (Cl 5:0) and Heptadecanoic Acid (CI7:0) in Health and Disease”) and Sunvold et al (US PGPub 2010/0303978).
Regarding Claim 1, Hewson-Hughes et al teaches a method of screening a foodstuff (see [0007], [0028] and [0038]), comprising:
a)    preparing (formulating) a foodstuff, which is formulated before the feeding step (see [0007], [0016], [0022] and [0025]), wherein the foodstuff has compositions with varying percent energy from protein and fat, respectively, wherein these ratios are 41/27, 39/54,40/46 (see [0042]) and wherein dividing protein energy by 4.0 kcal/gram and fat energy by 9.0 kcal/gram results in protein: fat ratios of 1:0.29, 1:0.61, 1:0.51 on a gram-gram basis and where the kcal/gram conversion factors are taken from

https://web.archive.Org/web/20150106234618/http://www.fao.org/docrep/006/ y5022e/y5022e04.htm (archived 06 January 2015)), for use in preventing and/or reducing the risk of coronary heart disease, type 2 diabetes (para [0008],
b)    feeding a cat the foodstuff (see [0001], [0016], [0022] and [0025]).
Furthermore, Hewson-Hughes et al teaches that its invention is useful in preventing a companion animal from overeating (see [0004]), and wherein disorders related to an animal being overweight includes diabetes, coronary heart disease and/or inflammation in the cat, and therefore the risk for these disorders is also judged using the Hewson-Hughes invention.

However, Sunvold et al teaches a pet food in the form of a coated kibble that improves vitamin retention. A process of improving vitamin retention of a pet food in the form of a coated kibble. The process can include extruding a mixture to form a core
pellet, providing a coating, wherein the coating comprises a vitamin; and applying the coating to the core pellet to form a coated kibble. The vitamin retention can be improved by applying the coating comprising the vitamin when compared to extruding a core with a vitamin (see abstract). Sunvold et al defines “the terms ‘animal’ or ‘pet’ mean a domestic animal including, but not limited to domestic dogs, cats, horses, cows, ferrets, rabbits, pigs, rats, mice, gerbils, hamsters, horses, and the like,” with “[d]omestic dogs and cats are particular examples of pets” (see [0020]). In addition, Sunvold teaches that “the coated kibble comprises a core and a coating,” wherein “[t]he core can comprise several ingredients that form a core matrix,” e.g., “the core can comprise a carbohydrate source, a protein source, and/or a fat source” and “[t]he core can also comprise other ingredients as well.” (see [0035]). With regard to “other ingredients, Sunvold teaches that “[o]ther ingredients can comprise active ingredients, such as sources of fiber ingredients, mineral ingredients, vitamin ingredients, polyphenols ingredients, amino acid ingredients, carotenoid ingredients, antioxidant ingredients, fatty acid ingredients, glucose mimetic ingredients, Probiotic ingredients, prebiotic ingredients, and still other ingredients” (see [0035]). Furthermore, Sunvold et al teaches that the“[s]ources of amino acid ingredients can include 1-Tryptophan, Taurine, Histidine, Carnosine,

[0037]). Sunvold also teaches “[s]till other components can comprise components that can assist in reducing water transmission within the coated kibble,” inter alia, “myristic acid, palmitic acid, stearic acid, [...], oleic acid.” (see [0056]). It would have been obvious to one of ordinary skill in the art to incorporate amino acids and fatty acids into the foodstuff (as taught by Sunvold et al) since both Hewson-Hughes and Sunvold et al are concerned with similar problems in the art, namely the formulation of pet food suitable for cats and for the benefit of assisting in reducing water transmission within the coated kibble. In addition, it would have been obvious to one of ordinary skill in the art to incorporate amino acids and fatty acids into the foodstuff (as taught by Sunvold et al) for the benefit of incorporating further active ingredients into the foodstuff. Further, it is well within the skill of the ordinary artisan to select other suitable ingredients. Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.
The combination of Hewson-Hughes and Sunvold et al does not explicitly disclose measuring the level of margaric acid in a blood sample from the cat before and after feeding the foodstuff, wherein an increase in endogenous margaric acid levels 
However, Jenkins discloses measuring the level of margaric acid in a blood sample (wherein in p 2432, para 2.3, the plasma samples of 1595 CHD cases and 2246 controls were used to extract plasma phospholipid fatty acids. .. OCS-FAs concentrations of CI5:0 and CI7:0 showed a significant inverse association with CHD
incidence), and wherein an increase in endogenous margaric acid levels post-prandially is indicative of a foodstuff for use in preventing and/or reducing the risk of coronary heart disease, type 2 diabetes and/or inflammation (see p 2426, para 3, which discloses odd-chain fatty acids (like margaric acid, Cl 7:0) have been gaining research interest within the scientific community as they have been found to be important biomarkers for dietary food intake assessment; (3) biomarkers for coronary heart disease (CHD) risk and type II diabetes mellitus (T2D) risk). It would have been obvious to a person of ordinary skill in the art of assessing the effects of dietary fats (lipids) and overeating related to T2D, it would have been obvious to use margaric acid as the biomarker of Hewson-Hughes et al to assess the effect of diet on the health of animals in the Hewson-Hughes study. Jenkins does not explicitly disclose measuring before and after feeding the foodstuff, however it would have been obvious to a person of ordinary skill in the art of assessing the effects of a foodstuff, to measure the level of margaric acid in a blood sample before and after feeding the foodstuff, because both Hewson-Hughes (para [0004] and [0008]) and Jenkins (p 2426, para 3) are directed to control of diabetes through improved diet.

Regarding Claim 4, the combination of Hewson-Hughes et al, Sunvold et al and Jenkins et al teaches that foodstuff has compositions with varying percent energy from protein and fat, respectively, wherein these ratios are 41/27, 39/54,40/46 (see [0042] of Hewson-Hughes et al) and wherein dividing protein energy by 4.0 kcal/gram and fat energy by 9.0 kcal/gram results in protein: fat ratios of 1:0.29, 1:0.61,1:0.51 on a gram-gram basis (of which a protein to fat ratio of 1:0.45 falls within the protein: fat range (1:0.29 to 1:0.61) claimed by Hewson-Hughes et al) and where the kcal/gram conversion factors are taken fromhttps://web.archive.Org/web/20150106234618/http://www.fao.org/docrep/006/y5022e/y5 022e04.htm (archived 06 January 2015)).
Regarding Claim 5, the combination of Hewson-Hughes et al, Sunvold et al and Jenkins et al teaches that foodstuff has compositions with varying percent energy from protein and fat, respectively, wherein these ratios are 41/27, 39/54,40/46 (see [0042] of Hewson-Hughes et al) and wherein dividing protein energy by 4.0 kcal/gram and fat 
Regarding Claim 6, the combination of Hewson-Hughes et al and Jenkins et al teaches that the foodstuff is a nutritionally balanced foodstuff (see [0017] of Hewson-Hughes et al).
al ([0119]) are directed to control of diabetes through improved diet.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hewson-Hughes et al and Jenkins et al as applied to claim 1 above, and further in view of Stallings et al (US PGPub 2003/0086869).
Regarding Claim 2, the previous combination of Hewson-Hughes et al, Sunvold et al and Jenkins et al does not explicitly disclose wherein the levels of margaric acid is measured at least once between an hour or immediately before the foodstuff is fed to the cat and at least once between at least 30 minutes to 5 hours after the foodstuff has been fed to the cat.
However, Stallings discloses a protocol in which after the baseline blood samples were obtained, the subjects drank an approximately 8 to 12 ounce liquid test breakfast meal and thereafter, serial blood samples were obtained at regular intervals over a period ranging from 30 minutes to 24 hours (see [0104]). It would have been obvious to a person skilled in the art of assessing the effect of diet on levels of margaric acid in 

(3) Withdrawn Grounds of Rejection
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 103 rejections (directed towards claims 1 and 3-6) of Hewson-Hughes et al, Hu et al and Sunvold et al has been withdrawn.

(4) Response to Argument
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Applicant argues that examiner did not comply with the 2019 Federal Register Guidelines for 101 examination, since none of the conditions were met. More specifically, while Applicant agrees that the present claims satisfy Step 1 of the Alice /Mayo test, Applicant asserts that the Examiner has applied the wrong standard in her analysis of Step 2A, and has failed to carry out step 2B. Applicant further argues that under the 2019 Guidance, prong 1 of Step 2A of the analysis requires the Examiner to compare the claim recitation in question to the subject matter groupings of abstract 
In response to this argument, examiner Wecker respectfully disagrees. Examiner Wecker notes that claim 1 recites “measuring the level of margaric acid in a blood sample from the cat before and after feeding the foodstuff, wherein an increase in endogenous margaric acid levels post-prandially is indicative of a foodstuff effective to prevent or reduce the risk of coronary heart disease, type 2 diabetes and/or inflammation in the cat”, and is considered an abstract idea under the 2019 Guidance. This is because the above idea would still be considered a mental process and an abstract idea, a concept that could be performed in the human mind such as observation, evaluation, judgement or opinion. The terms “comparing” and/or “judging” are not explicitly recited in the claim the claim is directed towards showing whether or not an increase in endogenous margaric acid levels post-prandially are indicative of a foodstuff effective to prevent or reduce the risk of coronary heart disease and even under the 2019 Guidance this would qualify as an abstract idea per se. Therefore, Examiner Wecker has not conceded that the claims do not recite an abstract idea per se.
Appellant also argues that claim 1 does pass step 2A of because any arguable judicial exception recited in the claim is integrated into a practical application. In response to this argument, examiner Wecker disagrees. Based on the above 
Applicant also argues that Examiner Wecker does not address step 2B. In response to this argument, examiner Wecker respectfully disagrees. Step 2B is an analysis of whether additional limitation provide an inventive concept and would amount to significantly more and in the final rejection of 7/27/2020 Examiner Wecker stated the following: “ the courts have found that limitations adding insignificant extrasolution activity to the judicial exception, such as mere data gathering (such as the step of measuring the level of margaric acid, obtained after feeding a cat a foodstuff) or the preparation step (discussed above) in conjunction with a law of nature or abstract idea, are limitations found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception”. Therefore the additional steps would not provide an inventive concept as these additional steps are mere data gathering and sample preparation and as is further evidenced in the 7/27/2020 rejection which details how these additional steps are known in the art.
Applicant also argues that there would be no reason to combine Hewson-Hughes, Jenkins and Sunvold et al. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hewson-Hughes et al teaches a method of screening a foodstuff (see [0007], [0028] and [0038]), comprising: a)    preparing (formulating) a foodstuff, which is formulated before the feeding step (see [0007], [0016], [0022] and [0025]), wherein the foodstuff has compositions with varying percent energy from protein and fat, respectively, wherein these ratios are 41/27, 39/54,40/46 (see [0042]) and wherein dividing protein energy by 4.0 kcal/gram and fat energy by 9.0 kcal/gram results in protein: fat ratios of 1:0.29, 1:0.61, 1:0.51 on a gram-gram basis and where the kcal/gram conversion factors are taken from https://web.archive.Org/web/20150106234618/http://www.fao.org/docrep/006/ y5022e/y5022e04.htm (archived 06 January 2015)), for use in preventing and/or reducing the risk of coronary heart disease, type 2 diabetes (para [0008],
b)    feeding a cat the foodstuff (see [0001], [0016], [0022] and [0025]).
Furthermore, Hewson-Hughes et al teaches that its invention is useful in
preventing a companion animal from overeating (see [0004]), and wherein disorders related to an animal being overweight includes diabetes, coronary heart disease and/or inflammation in the cat, and therefore the risk for these disorders is also judged using the Hewson-Hughes invention.

However, Sunvold et al teaches a pet food in the form of a coated kibble that improves vitamin retention. A process of improving vitamin retention of a pet food in the form of a coated kibble. The process can include extruding a mixture to form a core pellet, providing a coating, wherein the coating comprises a vitamin; and applying the coating to the core pellet to form a coated kibble. The vitamin retention can be improved by applying the coating comprising the vitamin when compared to extruding a core with a vitamin (see abstract). Sunvold et al defines “the terms ‘animal’ or ‘pet’ mean a domestic animal including, but not limited to domestic dogs, cats, horses, cows, ferrets, rabbits, pigs, rats, mice, gerbils, hamsters, horses, and the like,” with “[d]omestic dogs and cats are particular examples of pets” (see [0020]). In addition, Sunvold teaches that “the coated kibble comprises a core and a coating,” wherein “[t]he core can comprise several ingredients that form a core matrix,” e.g., “the core can comprise a carbohydrate source, a protein source, and/or a fat source” and “[t]he core can also comprise other ingredients as well.” (see [0035]). With regard to “other ingredients, Sunvold teaches that “[o]ther ingredients can comprise active ingredients, such as sources of fiber ingredients, mineral ingredients, vitamin ingredients, polyphenols ingredients, amino acid ingredients, carotenoid ingredients, antioxidant ingredients, fatty acid ingredients, glucose mimetic ingredients, Probiotic ingredients, prebiotic ingredients, and still other ingredients” (see [0035]). Furthermore, Sunvold et al teaches that the“[s]ources of amino acid ingredients can include 1-Tryptophan, Taurine, Histidine, Carnosine, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In addition, the combination of Hewson-Hughes and Sunvold et al does not explicitly disclose measuring the level of margaric acid in a blood sample from the cat before and after feeding the foodstuff, wherein an increase in endogenous margaric 
However, Jenkins discloses measuring the level of margaric acid in a blood sample (wherein in p 2432, para 2.3, the plasma samples of 1595 CHD cases and 2246 controls were used to extract plasma phospholipid fatty acids. .. OCS-FAs concentrations of CI5:0 and CI7:0 showed a significant inverse association with CHD
incidence), and wherein an increase in endogenous margaric acid levels post-prandially is indicative of a foodstuff for use in preventing and/or reducing the risk of coronary heart disease, type 2 diabetes and/or inflammation (see p 2426, para 3, which discloses odd-chain fatty acids (like margaric acid, Cl 7:0) have been gaining research interest within the scientific community as they have been found to be important biomarkers for dietary food intake assessment; (3) biomarkers for coronary heart disease (CHD) risk and type II diabetes mellitus (T2D) risk). It would have been obvious to a person of ordinary skill in the art of assessing the effects of dietary fats (lipids) and overeating related to T2D, it would have been obvious to use margaric acid as the biomarker of Hewson-Hughes et al to assess the effect of diet on the health of animals in the Hewson-Hughes study. Jenkins does not explicitly disclose measuring before and after feeding the foodstuff, however it would have been obvious to a person of ordinary skill in the art of assessing the effects of a foodstuff, to measure the level of margaric acid in a blood sample before and after feeding the foodstuff, because both Hewson-Hughes (para [0004] and [0008]) and Jenkins (p 2426, para 3) are directed to control of diabetes through improved diet.

(4) Conclusion of Examiner’s answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.